[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                   May 2, 2007
                                No. 06-14812                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                  D. C. Docket No. 06-00008-CR-2-CLS-HGD

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

TITUS CONNALLY,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                                 (May 2, 2007)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Titus Connally appeals the district court’s revocation of his supervised
release. After review, we affirm.

       Connally was convicted of conspiracy to distribute crack cocaine, possession

with intent to distribute crack cocaine, and use of a firearm in furtherance of a drug

trafficking crime in violation of 21 U.S.C. §§ 846 and 841(a)(1). He was

sentenced to 197 months’ imprisonment, followed by five years of supervised

release. Connally does not dispute that he violated the conditions of his supervised

release, but argues that the district court abused its discretion in revoking his

supervised release because his violations were harmless and mitigated by

circumstances.1

       The district court concluded that Connally violated the conditions of his

supervised release by, inter alia, leaving the jurisdiction on three separate

occasions without permission, failing to report to his probation officer, failing to

follow the instructions of his probation officer, lying to his probation officer,

failing to produce sufficient evidence of employment, and associating with a

convicted felon without permission. The district court noted that although no other

violation “than the traveling outside the Northern District of Alabama without


       1
         This Court ordinarily reviews a district court’s revocation of supervised release for
abuse of discretion. See United States v. Copeland, 20 F.3d 412, 413 (11th Cir. 1994).
However, when a defendant fails to raise an issue in the district court, this Court reviews for
plain error. See United States v. Shelton, 400 F.3d 1325, 1328-29 (11th Cir. 2005). Although
Connally did not make this argument in the district court, we conclude that, even under the abuse
of discretion standard, Connally’s argument fails.

                                                2
permission is particularly damning,” because of “the numerosity of them, and the

extent of [Connally’s] continued obstruction of justice in failing to be truthful

when responding to the questions of [the] probation officers,” Connally’s

supervised release status should be revoked. The district court sentenced Connally

to twelve months’ imprisonment.

       Contrary to Connally’s claims, a criminal act is not a prerequisite to

revocation of supervised release. See 18 U.S.C. § 3583(e)(3) (authorizing

revocation of supervised release for violations of supervised release conditions).

Once the district court has determined that the defendant committed a violation, it

“should consider whether the [defendant] made a ‘good faith’ effort to comply

with the [conditions of his supervised release] and whether there are mitigating

circumstances which excuse his noncompliance.” United States v. Holland, 874
F.2d 1470, 1473 (11th Cir. 1989).2 The district court must explain its findings as

to the evidence it relies on and the reasons for revoking the supervised release.

See United States v. Copeland, 20 F.3d 412, 414 (11th Cir. 1994) (concluding that

an oral statement, recorded and transcribed, satisfies Morrissey v. Brewer, 408
U.S. 471, 92 S. Ct. 2593 (1972), which requires a written statement of findings).



       2
        Although Holland is a probation revocation case, probation and supervised release are
conceptually the same, and this Court treats revocations the same whether they involve probation
or supervised release. See United States v. Frazier, 26 F.3d 110, 113 (11th Cir. 1994).

                                               3
      Here, the district court adequately set forth the evidence it relied on and its

reasons for the decision. The district court reviewed the materials relating to

Connally’s underlying conviction and the evidence offered at the revocation

hearing, including the testimony of specific witnesses. The district court found

that Connally committed multiple violations and that his explanations for the

violations were not credible. The district court’s revocation of Connally’s

supervised release did not amount to an abuse of discretion, much less plain error.

      AFFIRMED.




                                           4